DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant's election with traverse of Group I, claims 1, 3-8 and 12-15, drawn to a secondary battery comprising a negative electrode active material comprising a mixture of graphite particles and silicon particles and a nonaqueous electrolyte solution comprising an electrolyte, a nonaqueous solvent and a compound represented by general formula (A), where R1 = R2 = R3 = -CH2-CH=CH2, specifically triallyl isocyanurate and a difluorophosphate and further comprising a cyclic carbonate compound having a carbon-carbon unsaturated bond cited in the reply filed on 5-26-2021 is acknowledged.  The traversal is on the ground(s) that it is not a burden to search Group I and Group II and there is a same technical feature.  This is not found persuasive because:          Group I comprises (requires) formula (A) which only allows for a 6 membered ring with 3 double O bonds at positions 2, 4 and 6  and requires 3 N bonds in the rings at positions 1, 3, and 5 and also comprises (requires) at least one other compound and possibly 2 compounds [the reference JP 2000–348765A was found teaching this formula]      
th position) in the 6 membered ring where the other two positions at 1 and 3 can comprise a carbon atom and contains 2 double O bonds position 4 and 6 and a single bond position 2 and does not further require another compound.  In addition, since a reference has been found, there is no technical feature contributing to the prior art.            The requirement is still deemed proper and is therefore made FINAL.
Claims 2, 9-11 and 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5-26-2021.
Claim 7 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5-26-2021.
Specification
The disclosure is objected to because of the following informalities: the specification should state the divisional application of 14/835, 815 is now abandoned.  
Appropriate correction is required.
                                            Claim Rejections - 35 USC § 112
Claims 1-4, 6, 8 and 12-15 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the nonaqueous electrolytic solution containing the compound represented by formula (A) in an amount of 0.01-10% by mass, does not reasonably provide enablement for any amount of the additive comprising a compound represented by formula (A) to be present.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.  This is taught in [0064] of the specification.
Claims 1-5, 8 and 12-15 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the nonaqueous electrolytic solution to contain at least one compound selected from the group consisting of a nitrile compound, an isocyanate compound, a difluorophosphate, a fluorosulfonate, a lithium bis (fluorosulfonyl) imide and a compound represented by the following general formula (B) in an amount of 0.01-10% by mass, does not reasonably provide enablement for any amount of additives to be present.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.  This is taught in [0069] of the specification.

Claims 1-6, 8 and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
           Claim 1 is rejected because it is unclear what “organic groups” consist of for R1 to R3.             Claim 1 is rejected because unclear what “the optionally substituted” groups of the organic groups consist of.
            Claim 4 is rejected because there is no antecedent basis for the phrase “wherein the hydrocarbon group having a carbon-carbon unsaturated bond is an allyl group or a methallyl group”.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3, 5-6, 8 and 12-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sawa et al. (US 2013/0330609).           Sawa et al. teaches on page 3, a battery comprising a negative electrode and an electrolyte comprising (A) a compound (A) having at least two isocyanate groups per molecule and (B) at least one selected from the group consisting of formulas (2)-(6) where formula (2) has the formula: LiN(ClF2l+1SO2)2 where l is an integer from 0-4 in an amount of 0.01-5 mass percent. [When l=0 than claiming LiN(FSO2)2, a lithium [Formula (8-2) is formula (A) of the instant invention]. Sawa et al. teaches on page 36, a battery comprising a negative electrode comprising graphite, a positive electrode and an electrolyte comprising 1M of LiPF6 in a solvent mixture and comprising additives comprising 0.5 mass percent of adiponitrile and 0.5 mass percent of hexamethylene diisocyanate (HMI). Sawa et al. teaches on page 42, Example 8-1, that the electrolyte comprised 0.5 mass percent HMI and 0.5 mass percent LiN(SO2F)2 [LiFSI] and 1M of LiPF6 in a solvent mixture.  Sawa et al. teaches on page 46, Example 11-1, that the battery was fabricated as in example 8-1, with the exception that LiPO2F and Duranate 101 which is basically Formula (8-4) were used in place of HMI and LiN(SO2F)2.  Sawa et al. teaches on pages 26-27, that the negative electrode can comprise a graphite material and may be used alone or two or more thereof and examples of complex compounds such as single metals, alloys and nonmetallic elements are bonded together in a complex manner specifically in the case of silicon or tin.  Sawa et al. teaches in the abstract, a nonaqueous electrolyte solution .  
           Sawa et al. discloses the claimed invention except for specifically teaching that Formula (8-2) was used instead of Formula (8-4).           It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the isocyanate compound represented by Formula (8-2) instead of Formula (8-4) as the compound having at least two isocyanate groups per molecule because Sawa et al. teaches that these compounds can be used in the electrolyte as explained above and one would expect therefore that these compounds having at least two isocyanate groups per molecule would function in a similar way and give similar results.          Sawa et al. discloses the claimed invention except for specifically teaching thatdiscloses the claimed invention except for specifically teaching that LiN(SO2F)2 was used instead of LiPO2F.          It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use LiN(SO2F)2 instead of LiPO2Fbecause Sawa et al. teaches that these compounds can be used in the electrolyte as explained above and one would expect therefore that these compounds would function in a similar way and give similar results.           For the elected species, Sawa et al. does not specifically teach having a difluorophosphate included in the electrolyte.          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add difluorophosphate to the electrolyte taught by In re Kerkhoven, 205 USPQ 1069; In re Susi, 169 USPQ 423.         For the elected species, Sawa et al. does not specifically teach including a cyclic carbonate having a carbon-carbon unsaturated bond in the electrolyte.          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a cyclic carbonate having a carbon-carbon unsaturated bond to the electrolyte taught by Sawa et al. because Sawa et al. teaches that the nonaqueous electrolyte solution can further contains at least one compound selected from the group consisting of fluorine atom containing cyclic carbonate, cyclic carbonates having a carbon-carbon unsaturated bond, monofluorophosphate salts and difluorophosphate salts and it is prima facie obvious to combine two compositions each of which is taught by prior art to be useful for the same purpose in order to form a third composition that is to be used for the very same purpose.  See In re Kerkhoven, 205 USPQ 1069; In re Susi, 169 USPQ 423.       For the elected species, Sawa et al. discloses the claimed invention except for specifically teaching that the negative electrode active material comprises silicon and graphite particles.In re Kerkhoven, 205 USPQ 1069; In re Susi, 169 USPQ 423.

Claims 1, 3, 5-6, 8 and 12-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sawa et al. (US 2013/0330610).           Sawa et al. teaches in claims 1-2, a battery comprising a negative electrode, a positive electrode and a nonaqueous electrolyte solution comprising an electrolyte, a solvent and a compound represented by formula (1) and containing two or more isocyanate groups in the molecule where the compound can comprise an isocyanate. Sawa et al. teaches in [0078] and [0082], that the isocyanate compound can be specifically exemplified by compounds represented by formulas (1-1) to (1-4) where formulas (1-1) and (1-2) are aliphatic polyisocyanates provided by the trimerization of the diisocyanate compounds are present in an amount of 0.001-3 mass percent.  [Formula (1-2) is formula (A) of the instant invention].  Sawa et al. teaches in claims 5 and 8, that the electrolyte comprises at least one selected from the group consisting of monofluorophosphate salts, difluorophosphate salts, formula (2), etc. in an amount of 0.01-5 mass percent.  Sawa et al. teaches in claim 10, that the nonaqueous electrolyte solution further contains at least one compound selected from the group consisting of fluorinated cyclic carbonates, unsaturated cyclic carbonates, etc.  Sawa et al. teaches In re Kerkhoven, 205 USPQ 1069; In re Susi, 169 USPQ 423.       For the elected species, Sawa et al. discloses the claimed invention except for specifically teaching that the negative electrode active material comprises silicon and graphite particles.           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use silicon and graphite particles for the negative electrode taught by Sawa et al. and it is prima facie obvious to combine two compositions each of which is taught by prior art to be useful for the same purpose in order to form a third composition that is to be used for the very same purpose.  See In re Kerkhoven, 205 USPQ 1069; In re Susi, 169 USPQ 423.
Claims 1, 3-6, 8 and 12-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hibara et al. (JP 2000-348765, translation) in view of Kotato et al. (EP 2 128 923).                           Hibara et al. teaches a nonaqueous electrolyte consisting of a nonaqueous solvent comprising formula [1a] and an electrolyte.  Hibara et al. teaches the specific compounds in [0013].  Hibara et al. teaches in [claim 11], that the formula [1a] is present in an amount of 0.01-5% by weight.  Hibara et al. teaches in [claim 13-claim 15], a secondary battery comprising a negative electrode comprising a carbon material in which dope and dedope of metal, line 72 page 4, lithium is silicon an electrolyte solution comprising a lithium salt and the compound of formula [1a].          Hibara et al. teaches the claimed invention as explained above but does not teach further comprising a difluorophosphate in an amount of 0.01-10% by mass.         Kotato et al. teaches in the abstract, a nonaqueous solution comprising 0.001-5 volume percent of a compound represented by the following formula 1 and further contains at least one compound selected from the group consisting of cyclic carbonate compounds having carbon-carbon unsaturated bonds, cyclic carbonate compounds having fluorine atoms, monofluorophosphates and difluorophosphates. Kotsto et al. teaches in [0124-0128], that the monofluorophosphate and a difluorophosphate forms a stable protection film on the surface of the negative electrode and can thereby enhance the cycle characteristics of the battery. The monofluorophosphate and/or the  difluorophosphate may be used together with the cyclic carbonate compound having a                                                  Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 12-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,615,455. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,615,455 claims in claims 1-2 and 5, a nonaqueous electrolytic solution for a battery comprising a positive electrode, a negative electrode comprising an active material containing metal particles capable of forming an alloy together with Li and graphite particles in a non-aqueous electrolytic solution comprising a nonaqueous solvent, an electrolyte and a compound represented by general formula (A) where at least one of R1 to R3 is an organic group having a carbon-carbon unsaturated bond in the amount of formula (A) is added in an amount of 0.01-10% by mass. U.S. Patent No. 10,615,455 claims in claims 3-4 wherein the general formula (A) wherein the organic group organic group having a carbon-carbon unsaturated bond is an allyl group or a methallyl group.  U.S. Patent No. 10,615,455 claims in claim 6, that the electrolytic solution further comprises at least one compound selected from a cyclic carbonate having a carbon-carbon unsaturated bond and a cyclic carbonate having a fluorine atom.   
Claims 12-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-21 and 27-31 of copending US Application No. 16/577, 050.  Although the claims at issue are not identical, they are not a compound having a structure represented by formula (1) wherein R1 to R3 are the same or different and teaches an organic group having 1 to 20 carbon atoms and optionally having a substituent, with the proviso that at least one of R1 to R3 is a carbon-carbon unsaturated bond is a group selected from the group consisting of an allyl group or a methallyl group and is present in an amount of 0.01-10% by mass. Application No. 16/577, 050 claims in claim 20, that the electrolytic solution contains at least one compound selected from a cyclic carbonate having a fluorine atom, a cyclic carbonate having a carbon-carbon unsaturated bond, a difluorophosphate, a fluorosulfonate, a compound having an isocyanate group, etc.  Application No. 16/577,050 claims in claims 27-31, that the negative electrode active material comprises metal particles capable of forming an alloy together with Li and graphite particles where the metal particles can comprise Si, Sn, etc. and that the negative electrode active material comprising the metal particles capable of forming an alloy together with Li and graphite particles is a composite and/or a mixture of a metal and graphite particles. 
         This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 3-6, 8 and 12-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7 and 9-13 of copending Application No. 17/035,818 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because Application No. 17/035,818 claims in claims 1-2, a nonaqueous electrolytic solution comprising a compound represented by Formula (A); a cyclic carbonate having an unsaturated carbon-carbon bond [claiming claim 8, a cyclic carbonate having a carbon-carbon unsaturated bond] and at least one compound selected from the group consisting of Formula (B) in an amount of 0.01-0.49% by mass wherein R1 to R3 are optionally the same or different from each other and each represent a hydrocarbon group having 1-10 carbon atoms which optionally has a substituent, with the proviso that at least one of R1 to R3 is a hydrocarbon group having an unsaturated carbon-carbon bond which is an allyl group or a methallyl group [claiming formula (A) of the instant invention]. Application No. 17/035,818 claims in claims 3-4, further comprising a fluorine atom containing cyclic carbonate in an amount of 0.01-5% by mass.  Application No. 17/035,818 claims in claims 7 and 9-13, a nonaqueous electrolyte battery comprising a negative electrode comprising negative electrode active material comprises metal particles alloyable with Li and graphite were in the metal particles can be Si, Sn, etc. and the nonaqueous electrolyte solution according to claim 1.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294.  The examiner can normally be reached on 9 am-5 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 







/LAURA S. WEINER/
Primary Examiner
Art Unit 1727



/Laura Weiner/Primary Examiner, Art Unit 1727